Citation Nr: 0127511	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to March 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.

Although the veteran's appeal initially included the issue of 
entitlement to service connection for schizophrenia, that 
benefit was granted and a total rating assigned in a March 
2001 rating decision.

Additionally, the Board notes that in a December 2000 
statement, the veteran indicated that he was filing a formal 
claim for service connection for post-traumatic stress 
disorder (PTSD).  Although service connection has been 
granted for schizophrenia subsequent to that date, the Board 
refers the issue of service connection for PTSD to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The medical evidence reveals no residuals of any head 
injury that the veteran may have sustained during service, 
nor is there any evidence of record that any current 
residuals of a head injury is causally or etiologically 
related to service.  



CONCLUSION OF LAW

Residuals of an injury to the head was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
residuals of a head injury.  He maintains that he was 
severely kicked in the head with combat boots during a fight 
that occurred on active duty in February 1983. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended in part at 38 C.F.R. §§ 
3.102, 3.159).  This law and the accompanying regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In a March 2001 letter 
the RO advised that the veteran's claim had been denied as 
not well grounded in October 1999 and that because of a 
recent change in legislation the issue was being considered 
again.  The veteran was also advised of the evidence he 
needed to establish his claim.  In a letter dated in April 
11, 2001, the RO reminded the veteran of the March 2001 
letter and that they still needed evidence from him 
concerning his claim for service connection for a head 
injury.  In an August 2001 Supplemental Statement of the 
Case, the RO indicated that it had informed the veteran of 
the provisions of the VCAA, and that it had reviewed the file 
under the new notice and development requirements of the 
VCAA.  The evidence considered by the RO was noted.  It was 
also noted that additional evidence requested from the 
veteran had not been received.  The veteran was advised that 
service connection for residuals of a claimed head injury was 
denied in the absence of current residuals that can be 
related to service.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The Board 
notes the veteran's service medical records are in the claims 
file, and a review of the record confirms that all available 
records in relation to the veteran's claim of entitlement to 
service connection for residuals of a head injury have been 
obtained and associated with the claims file.  Further, the 
Board notes that the veteran was unable to appear for two VA 
examinations because he was confined at the St. Peter 
Security Hospital.  Records from that hospital were submitted 
and were negative for any complaints or finding of a head 
injury in service.  The Board notes that in a March 2001 
statement, the veteran wrote, "Please go ahead and do my 
claim assessment with what documents you have now."  As the 
veteran was not shown to have an actual head injury in 
service, and has not submitted any evidence of a head injury 
in service, the Board finds that it can proceed without any 
additional examinations.

The Board is unaware of any further evidence that can be 
obtained to assist the veteran.  Therefore, under these 
circumstances, the Board concludes that VA has met its 
statutory duty to assist, and the Board will proceed with 
appellate disposition.
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In addition, certain chronic diseases, such 
as a brain hemorrhage, may be presumed to have been incurred 
during service if they manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 C.F.R. § 3.303 
(a).  

The veteran filed his claim for service connection in 
November 1998.  He claimed a head injury from an attack by 
four marines in approximately July 1983. 

The service entrance physical examination, dated in December 
1981, is negative for complaints of any head injuries or 
residuals of any head injury.  Service medical records 
indicate that the veteran was treated in February 1983 after 
he was struck in the face by a fist during a fight.  It was 
reported that no other injuries were noted.  The veteran was 
diagnosed with a lip laceration, and his condition upon 
release from the emergency room was noted as "good."  In 
April 1983 he was referred for a psychiatric evaluation.  It 
was noted that during a fight with three others in February 
1983 he tried to enucleate an eye of an opponent.  His 
command was concerned about inappropriate use of force.  
There no mention of the veteran having a head injury.  On 
examination in August 1983 there were no complaints or 
findings referable to a head injury.  The head, ears, eyes, 
nose and throat (HEENT) was reported to be unremarkable.  The 
impression was that the veteran was healthy.  In October 1983 
the veteran was seen for complaints not referable to this 
appeal.  HEENT was reported to be negative.  There were no 
complaints of a head injury.  A psychiatric evaluation was 
conducted in February 1984 because of the veteran's use of 
force in a fight.  It was noted that he was seen in an 
emergency room for cuts sustained in a fight.  There was no 
reference to any head injury.  Service discharge physical 
examination results dated in February 1984 are negative for 
any complaints of a head injury or residuals of a head 
injury.  On clinical evaluation, the veteran's head was 
reported to be normal.

Following service separation, the veteran submitted private 
medical records, an August 1999 VA examination report, a 
January 2000 statement from his father, a Social Security 
Administration Personal Earnings and Benefit Statement, as 
well as police reports and court orders.  The veteran also 
submitted numerous statements reasserting his contention that 
he suffered a head injury during service.

The VA and non VA medical reports were negative for any 
indication that the veteran had a head injury in service or 
that he had the residuals of any head injury in service.  The 
records include reports from the Anoka-Metro Regional 
Treatment Center from 1989 to 1990 and the St. Peter Regional 
Treatment Center dated from 1994 to 1998 and in 2000 and 
Psychological Services dated in October 2000.  The reports 
focused on his psychiatric status and history.   There was no 
reference to any head injury in service or residuals of any 
head injury from service.

After careful review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a claimed head injury 
in service.  The record does not show that the veteran has a 
current disability which is a residual of a claimed head 
injury from service.  Indeed, there is no documentation of an 
actual head injury or of treatment for residuals of a head 
injury during service as related by the veteran.  Service 
medical records indicate that the veteran was treated after a 
fight for a lacerated lip and no other injuries were noted at 
that time.  There is no evidence that the veteran was kicked 
in the head during the fight.  The veteran was discharged 
from the emergency room in "good" condition.  Subsequent 
treatment records in service were negative for any complaints 
or findings of a head injury or residuals of a claimed head 
injury and his examination at separation was also negative 
for complaints or findings of a head injury.  Subsequent to 
service the veteran was seen for psychiatric problems and 
service connection for schizophrenia has been granted.  
However, extensive hospital records are negative for any 
reference to any head injury in service or to residuals of 
any claimed head injury in service.  The veteran was advised 
of the evidence needed to substantiate his claim and has been 
given the opportunity to submit it, but no such evidence has 
been provided.  As such, there is no supporting evidence that 
the veteran suffered a chronic head injury while on active 
duty.  Furthermore, there is no indication that the veteran 
has residuals of a head injury which manifested within one 
year after service.  As such, service connection is not 
warranted on a direct or presumptive basis.  

The Board acknowledges the veteran's contention that he 
currently suffers from residuals of a head injury that 
occurred during his period of active service.  However, as 
the veteran is a lay person with no apparent medical 
expertise or training, his statements alone are not enough to 
establish the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent evidence of an actual injury in service or a 
current disability related to a claimed head injury, the 
veteran's claim must be denied.  

As such, the Board finds that the preponderance of the 
evidence is against his claim that he has the residuals of a 
head injury from service.  The Board has considered the 
benefit of the doubt doctrine, but as the preponderance of 
the evidence is against his claim the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The veteran's appeal 
is denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

